ORDER

Daewoo Electronics Corporation et al. move without opposition to dismiss their appeal of the December 12, 2005 memorandum and order and the October 7, 2005 order of the United States District Court for the Northern District of California in Funai Elec. Co. v. Daewoo Elec. Corp., No. 04-CV-1830. Funai Electric Company, Ltd. moves without opposition to dismiss its appeal of the same decisions.
IT IS ORDERED THAT:
(1) The unopposed motions to dismiss the appeals are granted.
(2) Each side shall bear its own costs.